NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 19-2238
                                    _______________

                                   JHEN SCUTELLA,
                                               Appellant
                                          v.

                        PATROLMAN JAMES COUSINS 3RD;
                         PATROLMAN ROBERT WILLIAMS;
                                LT. GOOZDICH
                               _______________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                 (D.C. No. 1:17-cv-00222)
                     District Judge: Honorable Susan Paradise Baxter
                                     _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 30, 2020

             Before: CHAGARES, RESTREPO, and BIBAS, Circuit Judges

                                   (Filed: May 1, 2020)
                                    _______________

                                       OPINION*
                                    _______________




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
BIBAS, Circuit Judge.

   If a police officer acts on a reasonable belief in a defendant’s guilt, he cannot be liable

for malicious prosecution. The police charged Jhen Scutella with falsely reporting his truck

stolen. It was not; instead, the police had impounded it after Scutella fled a traffic stop.

Because the police reasonably believed that Scutella had knowingly filed a false report,

they had probable cause to charge him with a crime for doing so. Though prosecutors later

dropped the charges, that does not make the prosecution malicious. So we will affirm the

District Court’s dismissal of this malicious-prosecution suit.

                                     I. BACKGROUND

   A. Bar hopping gone awry

   One night, Scutella and his friend Chaz Mathis decided to go bar hopping in Erie, Penn-

sylvania. They met up with Mathis’s two cousins at one bar for a drink before leaving for

another bar.

   The four of them got into Scutella’s white truck. Scutella, who had been drinking, drove

to a gas station. When they arrived, Scutella and Mathis got into a tussle. A gas-station

employee called the police and warned that the men might have a gun. When they ended

their scuffle, they got back into the truck and drove to a bar called Luigi’s.

   Around 11 p.m., Officer James Cousins responded to the gas-station employee’s call.

He spotted Scutella’s truck, which matched the dispatcher’s description of it, and began

tailing it. Officer Cousins did not yet recognize the truck as Scutella’s, but the two had met

before.




                                              2
   A few years earlier, Officer Cousins had arrested Scutella for disorderly conduct and

driving under the influence, among other alleged offenses. During the arrest, Cousins had

allegedly tasered Scutella while he was handcuffed on the ground. So Scutella had sued

Cousins and other officers for excessive force. That suit settled three months before Cous-

ins’s and Scutella’s paths crossed again near the gas station.

   With Officer Cousins tailing him, Scutella drove and parked his truck near Luigi’s.

Cousins parked behind him. When Scutella and his passengers got out, Cousins allegedly

ordered them “[n]umerous times” to stop and stay with the truck. App. 91. Cousins stayed

back about twenty yards, because the dispatcher had said someone might have a weapon.

He also radioed for backup.

   According to Officer Cousins, the four disobeyed his orders and walked away in two

directions. Once backup arrived, the police went looking for the four. They found the three

passengers and arrested them for disorderly conduct and public intoxication. But they could

not find Scutella. Later, Cousins returned to the truck, glanced through the window, and

saw marijuana in plain view on the driver’s-side floorboard. So he had the truck towed and

impounded.

   Meanwhile, Scutella entered Luigi’s alone. He ordered a shot of vodka and a six-pack

of beer and socialized with some patrons. After more than forty-five minutes, Scutella

looked out the bar’s door and saw that his truck was gone. He then stayed for another

twenty to thirty minutes, ordering another vodka before heading home. On his way home,

he called the police to report his truck stolen.




                                               3
   A clerk at the police station took the call. The clerk told Officer Cousins, who had

returned to the station, and Lieutenant Steven Goozdich, the officer in charge that night,

that Scutella had reported his truck stolen. Cousins told the clerk to write up a report of the

call, but Scutella was not told that the police had impounded the truck “[b]ecause his vehi-

cle was involved in criminal activity.” App. 100.

   Lieutenant Goozdich assigned Officer Robert Williams to investigate Scutella’s report.

Shortly after the call, around 1 a.m., Williams went to Scutella’s home to interview him.

In a signed affidavit, Scutella misstated that he had parked his stolen truck outside a dif-

ferent bar called Reno’s, at least two blocks away from where he had actually parked. And

though he had returned from Luigi’s not long before, he told Williams that he had entered

Reno’s.

   B. State charges of disorderly conduct and false reports

   Nearly two weeks later, Officer Cousins charged Scutella with disorderly conduct and

possession of marijuana. After plea negotiations, he pleaded guilty only to disorderly con-

duct for fleeing the traffic stop.

   Separately, Officer Williams charged Scutella in a complaint with two crimes: writing

up and signing a false report that his truck had been stolen and where it had been parked

(an unsworn falsification to the police), and making a knowingly false oral report to police

to the same effect. See 18 Pa. Cons. Stat. §§ 4904(a)(1), 4906(b)(1). The case went to trial

on those charges in the Court of Common Pleas of Erie County.




                                              4
   Before trial, the court excluded evidence of Scutella’s earlier excessive-force suit as

irrelevant. At trial, the court dismissed the written-statement charge but let the charge of a

false oral report proceed, and the jury convicted on it.

   On appeal, the Pennsylvania Superior Court held that the trial court should have admit-

ted testimony about the excessive-force suit because it was relevant to Officer Cousins’s

motive and went to his credibility. It thus vacated Scutella’s conviction and sentence and

remanded for a new trial.

   Rather than try Scutella again, the prosecution moved to dismiss the case. It saw no

reason to retry him because he had already served more than six months in detention for

the crime, which carried a maximum sentence of six to twelve months. The court granted

the dismissal.

   C. Federal suit for malicious prosecution

   Scutella sued the three police officers in the Western District of Pennsylvania. He ar-

gued that Officer Cousins, Officer Williams, and Lieutenant Goozdich had maliciously

prosecuted and conspired to maliciously prosecute him by filing the two false-report

charges without probable cause. He also alleged many other claims, all of which were later

dismissed as time barred or claim precluded and are not raised on appeal. After discovery,

the District Court granted summary judgment for the officers. It reasoned that Scutella had

not proven that his criminal proceeding had ended in his favor, a necessary element of a

malicious-prosecution claim under 42 U.S.C. § 1983.

   We review the District Court’s grant of summary judgment de novo. Tundo v. County

of Passaic, 923 F.3d 283, 286 (3d Cir. 2019). Summary judgment is proper “if the movant


                                              5
shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Constitution Party v. Cortes, 824 F.3d 386, 393 (3d Cir.

2016) (quoting Fed. R. Civ. P. 56(a)).

       II. THE POLICE HAD PROBABLE CAUSE TO PROSECUTE SCUTELLA FOR
                  FALSE REPORT AND UNSWORN FALSIFICATION

   A. Legal standards and scope of review

   To succeed on his malicious-prosecution claim under § 1983, Scutella must show five

elements: (1) the officers began the criminal proceeding; (2) they did so without probable

cause; (3) the proceeding ended in Scutella’s favor; (4) the officers “acted maliciously or

for a purpose other than bringing [him] to justice”; and (5) as a result of the legal proceed-

ing, he “suffered deprivation of liberty consistent with the concept of seizure.” Johnson v.

Knorr, 477 F.3d 75, 82 (3d Cir. 2007). The District Court dismissed Scutella’s malicious-

prosecution and malicious-prosecution-conspiracy claims at the third prong because the

criminal proceeding did not end in his favor. Scutella disputes that finding on appeal.

   We need not decide whether the District Court’s analysis was correct because we can

affirm on any ground supported by the record. Blake v. JP Morgan Chase Bank NA, 927

F.3d 701, 705 (3d Cir. 2019). As the police officers had probable cause, Scutella’s claims

fail at prong two.

   Probable cause is a low hurdle. It requires only “a fair probability that the person com-

mitted the crime.” Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir. 2016) (quoting

Wilson v. Russo, 212 F.3d 781, 789 (3d Cir. 2000)). The officers need not have been certain




                                              6
that Scutella was guilty; they need only have believed it reasonably. Wright v. City of Phil-

adelphia, 409 F.3d 595, 602 (3d Cir. 2005). Scutella bears the burden of showing that their

belief was unreasonable. See Goodwin v. Conway, 836 F.3d 321, 327 (3d Cir. 2016).

   In addition, even at summary judgment, we can consider both facts favorable and un-

favorable to Scutella. Though Federal Rule of Civil Procedure 56(a) requires courts to view

the evidence “in the light most favorable to the non-moving party,” the probable-cause

standard lets courts consider “conflicting, even irreconcilable evidence.” Dempsey, 834

F.3d at 468. So to decide whether the officers’ belief of guilt was reasonable, we consider

all the facts that were known to them. Id.

   B. The police had enough evidence for probable cause

   The officers charged Scutella with falsely reporting that his truck was stolen and where

it had been parked. Scutella argues that they lacked probable cause because he did not

know that the police had impounded his truck. We disagree for three reasons.

   1. The officers reasonably believed that Scutella had filed a false report to hide his

unlawful conduct. The officers reasonably believed that Scutella had falsely reported his

truck stolen to cover up illicit activities. Officer Williams testified that people often falsely

report their cars stolen “as a cover for someone to deny they were in the vehicle at all or to

deny that they had anything to do with it.” App. 121. The officer believed that Scutella was

likewise lying to cover his tracks. Though this theory was hardly ironclad, it was reasona-

ble.

   Officer Williams had plenty of reason to suspect that Scutella was covering up his ille-

gality: First, he knew that Scutella had fled a traffic stop that night. Though Scutella denied


                                               7
this at trial, he neither admits nor denies the officers’ account of the traffic stop on appeal.

Besides, by pleading guilty to disorderly conduct as charged, Scutella admitted that he had

“fail[ed] to respond” to Officer Cousins’s “numerous request[s] to cease his actions and

return to the vehicle he had just exited.” App. 265.

   Second, Officer Williams knew that Scutella had been involved in a fight earlier that

night and that he was possibly carrying a weapon. Third, he knew that the officers had

found marijuana in the truck. So Williams reasonably suspected that Scutella had plenty to

hide by reporting his truck stolen.

   2. The traffic stop and marijuana found in the truck supported Scutella’s guilt. Con-

sidering all the facts known to the officers, they reasonably believed that Scutella had re-

ported the truck stolen even though he knew the police had it. Scutella offers no evidence

to the contrary.

   As mentioned, Scutella had fled a traffic stop. A reasonable officer could believe that

Scutella thus knew that the police would likely search for him and examine his truck.

   And there is no dispute that the police found marijuana in the truck from outside, readily

visible on the driver’s-side floorboard. True, Scutella later denied seeing the marijuana.

But given the location of the marijuana, a reasonable officer could have suspected that

Scutella knew that there was marijuana in the truck.

   Against this backdrop, the officers argue that “[a]ny reasonable officer investigating”

Scutella’s report would have probable cause to believe that his truck, “which also happened

to contain illegal substances,” was falsely being reported stolen. Appellees’ Br. 24. We

agree.


                                               8
   Scutella produced no evidence to suggest that the officers’ belief was unreasonable. He

argues only that he subjectively did not know that the police had impounded his truck. That

is not enough to make the officers’ belief in his guilt unreasonable.

   3. Scutella’s misstatements also supported his guilt. Finally, the officers were justifi-

ably suspicious about Scutella’s misstatements. Scutella told Officer Williams that his

truck had been stolen but said nothing about a traffic stop. And when asked “several times”

where it was, he said that he had parked it outside Reno’s, a couple of blocks from Luigi’s,

and that he had gone inside Reno’s. App. 124.

   But Officer Williams saw through these misstatements. The officer knew that the truck

was not stolen, but in police custody. He knew that Scutella had fled Officer Cousins’s

traffic stop. And he knew that Scutella had parked his truck near Luigi’s, not Reno’s.

   Thus, when Scutella made those misstatements, Officer Williams reasonably believed

that Scutella had lied. He visited Scutella’s home a little more than two hours after Officer

Cousins first responded to the gas station. Williams saw that when Scutella misstated the

facts, “he was not slurring [his] speech or acting intoxicated.” App. 118. So his belief that

Scutella was not mistaken, but lying, was reasonable. Again, Scutella has not met his bur-

den of proof, offering no evidence to undercut Officer Williams’s reasonable skepticism.

See Goodwin, 836 F.3d at 327. The officers thus had probable cause to prosecute Scutella

for false report and unsworn falsification. See Wright, 409 F.3d at 602.




                                             9
                                         * * * * *

   Scutella may not have known that the police had seized his truck. But the officers’ belief

in his guilt need not have been correct, only reasonable. In the totality of the circumstances,

it was. The officers thus had probable cause to charge Scutella with making a false report

and unsworn falsifications. Because probable cause is a complete defense to malicious

prosecution, we will affirm.




                                              10